                                        Case 3:21-cv-02712-WHA Document 86 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   HALEY DARIA,
                                  11                  Plaintiff,                          No. C 21–02712 WHA

                                  12           v.
Northern District of California
 United States District Court




                                                                                          ORDER DENYING
                                  13   SAPIENT CORP, et al.,                              PLAINTIFF’S MOTIONS
                                                                                          FOR RECONSIDERATION
                                  14                  Defendants.

                                  15

                                  16        None of plaintiff’s arguments or materials in support of her motions for reconsideration

                                  17   change the undersigned judge’s reasoning on the motion to dismiss or the motions for a

                                  18   prefiling order. Though defendants have not yet submitted responses, the motion can be

                                  19   decided on the papers based on plaintiff’s submissions. There is no need for oral argument.

                                  20        The motion for reconsideration is DENIED.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: September 7, 2021

                                  25

                                  26
                                                                                            WILLIAM ALSUP
                                  27                                                        UNITED STATES DISTRICT JUDGE
                                  28
